Exhibit 10.28

FIRST AMENDMENT TO LOAN DOCUMENTS

October 24, 2007

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of this
24th day of October, 2007 (the “Effective Date”) by LEHMAN BROTHERS HOLDINGS
INC., a Delaware corporation (individually and as lead arranger and
administrative agent for itself and certain co-lenders), having an address at
399 Park Avenue, 8th Floor, New York, New York 10022 (“Lender”), TARANTULA
VENTURES LLC, a Delaware limited liability company having an address at 1212 New
York Avenue, N.W., Suite 900, Washington, D.C., 20005.

R E C I T A L S:

A.    Pursuant to that certain Loan Agreement dated as of February 28, 2007 by
and between Borrower and Lender (the “Original Loan Agreement”), Borrower
executed and delivered to Lender that certain Promissory Note dated as of
February 28, 2007, payable to the order of Lender in the stated principal amount
of $30,144,376.00, which Note evidences a loan in the same amount made by Lender
to Borrower (the “Loan”);

B.    Borrower has requested Lender’s consent to certain Transfers associated
with the formation transactions (collectively, the “Public Offering Formation
Transactions”) described in the REIT’s form S-11 registration statement as filed
with the Securities and Exchange Commission on August 9, 2007, and as
subsequently amended.

C.    In connection with the Public Offering Formation Transactions, Borrower
has requested that Lender (i) release Lammot J. du Pont and Hossein Fateh as
Guarantors under the Loan, and accept DuPont Fabros Technology, L.P. as a
replacement Guarantor under the Loan, and (ii) enter into this Amendment to
provide for certain modifications to the Original Loan Agreement.

D.    Lender has agreed to modify the Original Loan Agreement as set forth
herein under the terms and conditions provided herein. The Original Loan
Agreement, as modified by this Amendment, is hereinafter referred to as the
“Loan Agreement”.

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower, intending to be legally bound, do hereby
covenant and agree as follows:

1.    Recitals and Definitions. The recitals set forth herein are true and
accurate and are incorporated herein by reference. Capitalized terms which are
not specifically defined herein shall have the meanings set forth in the Loan
Agreement.

2.    Amendments to Original Loan Agreement.

a. The following terms defined in Schedule I of the Original Loan Agreement are
hereby deleted in their entirety and the following substituted in lieu thereof:



--------------------------------------------------------------------------------

        (i)    “Environmental Indemnity” shall mean that certain Environmental
and Hazardous Substances Indemnification Agreement dated as of October 24, 2007,
executed by each of Borrower and Guarantor, in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

        (ii)    “Guarantor” shall mean DuPont Fabros Technology, L.P., a
Maryland limited partnership.

        (iii)    “Guaranty of Recourse Obligations” shall mean that certain
Guaranty of Recourse Obligations dated as of October 24, 2007 executed by
Guarantor in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

        (iv)    “Permitted Transfer” shall mean a Transfer or Transfers of
shares of capital stock in DuPont Fabros Technology, Inc. (“REIT”).

b. The following Sections of the Original Loan Agreement are hereby amended as
follows:

(1)    Section 5.22(c) is hereby deleted in its entirety.

(2)    The last sentence of Section 5.22(d) is hereby deleted in its entirety,
and the following sentence is inserted in lieu thereof:

“Notwithstanding anything to the contrary contained in this Section 5.22, no
Transfer of the Property (or any direct interests in Borrower, Tarantula
Interests LLC, or Safari Ventures LLC) shall be made to any Prohibited Person.”

(3) The following sentence is added to the end of Section 5.22(g):

“The provisions of this Section 5.22(g) shall not apply to Permitted Transfers.”

(4) Section 9.4 of the Original Loan Agreement is hereby deleted in its
entirety, and the following sentence is inserted in lieu thereof:

“9.4 Guarantor Bankruptcy. Notwithstanding anything to the contrary in this
Agreement, a voluntary bankruptcy filing by Guarantor shall not constitute an
Event of Default hereunder provided that Borrower replaces such Guarantor with a
Person acceptable to Lender in its sole discretion; provided the Loan is not
otherwise in Default and remains in full force and effect.”

(5) The definitions of “Net Liquid Assets”, “Property Manager” and “Tangible Net
Worth” contained in Schedule I of the Original Loan Agreement are hereby deleted
in their entirety.

 

2



--------------------------------------------------------------------------------

3.    Ownership Chart. Attached hereto as Exhibit A is a true, correct and
complete copy of an ownership chart depicting the current ownership structure of
Borrower, each constituent partner or member of Borrower (including their
respective ownership interests, direct or indirect, and capital contributions),
which chart shall identify each Person who owns or controls, directly or
indirectly, any such partner or member of Borrower.

4.    Confirmation of Representations and Warranties. Borrower hereby represents
and warrants to Lender that each of the representations and warranties of
Borrower contained in the Loan Documents to which it is a party are true,
correct and complete as of the date hereof and apply to the execution and
delivery of this Amendment and any other documents executed in connection
herewith.

5.    No Defenses. Borrower hereby acknowledges, confirms and warrants to Lender
that as of the date of this Amendment, Borrower has no defenses, claims, rights
of set-off or counterclaims against Lender under, arising out of, or in
connection with any of the Loan Documents or against any of the indebtedness
evidenced, advanced or secured thereby, any and all of which Borrower hereby
expressly waives.

6.    Confirmation of Lien. Borrower acknowledges and agrees that the Security
Instrument constitutes a valid first lien upon the Property in favor of Lender
and that the Loan Documents constitute valid and binding agreements and
obligations of the parties thereto with respect to the Loan. The Property is and
shall remain subject to and encumbered by the lien, charge and encumbrance of
the Security Instrument and nothing herein shall affect or be construed to
affect the lien, charge or encumbrance of the Security Instrument or the
priority thereof or of this Amendment over other liens or encumbrances.

7.    No Oral Modification. This Amendment may not be amended except upon the
written agreement of all of the parties hereto.

8.    Ratification. Except as expressly modified and amended herein, Borrower
covenants and agrees that all of the terms, covenants, promises, warranties,
representations and conditions of the Loan Agreement and the other Loan
Documents shall remain in full force and effect with respect to the Borrower.
Borrower hereby ratifies and confirms each of its obligations under the Note,
the Loan Agreement, as modified hereby, and each of the other Loan Documents.

9.    Binding Upon Successors and Assigns. This Amendment shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns under the Loan Agreement.

10.    Headings. The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.

11.    Validity of Provisions. Any provision of this Amendment which may prove
unenforceable under law shall not affect the validity of the other provisions
hereof.

 

3



--------------------------------------------------------------------------------

12.    Judicial Interpretation. Should any provision of this Amendment, the Loan
Agreement or any of the other Loan Documents require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
party by reason of the rule of construction that a document is to be construed
more strictly against the party who itself or through its agent prepared the
same, it being agreed that all parties hereto have participated in the
preparation of this Amendment.

13.    Time; Construction; Exhibits and Schedules. Time is of the essence with
respect to each provision of this Amendment. All references to the singular or
plural number or masculine, feminine or neuter gender shall, as the context
requires, include all others. All references to sections, paragraphs, and
exhibits are to this Amendment unless otherwise specifically noted. The use of
the words “hereof”, “hereunder”, “herein” and words of similar import shall
refer to this entire Amendment and not to any particular section, paragraph or
portion of this Amendment unless otherwise specifically noted. All exhibits
attached hereto are by this reference made a part of this Amendment for all
purposes.

14.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one agreement. It shall not be necessary for the same counterpart to
be signed by all of the parties in order for this instrument to be fully binding
upon any party signing at least one counterpart.

15.    Governing Law. This Amendment shall be governed, construed, applied and
enforced in accordance with the laws of the State of New York, without regard to
the principles of conflicts of laws.

16.    Conflicting Provisions. In the event of any conflict between this
Amendment and the terms of the Note or any of the other Loan Documents, the
terms of this Amendment shall govern and control. Whenever possible, the
provisions of this Amendment shall be deemed supplemental to and not in
derogation of the terms of the Note, the Loan Agreement and the other Loan
Documents.

17.    Entire Agreement. This Amendment and the documents executed and delivered
in connection herewith constitute the entire agreement among the parties with
respect to the subject matter hereof, and all understandings (oral or written)
and agreements heretofore had among the parties are merged in or contained in
this Amendment and such documents.

18.    Facsimile Execution. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or electronic mail transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

19.    Waiver of Jury Trial. THE LENDER AND BORROWER HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY FOREVER WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON THIS AMENDMENT OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, THE NOTE OR ANY OTHER
DOCUMENTS EXECUTED IN CONJUNCTION HEREWITH OR THEREWITH

 

4



--------------------------------------------------------------------------------

OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY OR THE EXERCISE BY ANY PARTY OF ITS RIGHTS
UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY ARISING
OUT OF OR RELATED IN ANY MANNER WITH THE SUBJECT MATTER HEREOF OR THEREOF
(INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AMENDMENT
OR ANY OF THE LOAN DOCUMENTS AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE
VOID OR VOIDABLE). BORROWER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR LENDER TO ENTER INTO AND ACCEPT THIS AMENDMENT.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER:

TARANTULA VENTURES LLC,

a Delaware limited liability company

By:  

Tarantula Interests LLC,
a Delaware limited liability company,
its Managing Member

 

By:  

Safari Ventures LLC,
a Delaware limited liability company,
its Managing Member

 

By:  

DuPont Fabros Technology, Inc.,
a Maryland corporation,
its Managing Member

 

By:   /s/ Hossein Fateh  

Hossein Fateh,

Chief Executive Officer

 

LENDER:

LEHMAN BROTHERS HOLDINGS INC.,

a Delaware corporation (individually and as lead arranger and administrative
agent for itself and
certain co-lenders)

By:   /s/ Massoud Bhatti

Name:

  Massoud Bhatti

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

Exhibit A

OWNERSHIP CHART

(see attached)